Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Smadar Lavi Investor Relations 775-356-9029 (ext. 65726) slavi@ormat.com Investor Relations Agency Contact: Rob Fink/Brett Maas Hayden - IR 646-415-8972/646-536-7331 rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports All-Time Record Annual Revenue of $595 Million and Adjusted EBITDA of $291 Million Higher Product Segment Revenue and Continued Margin Improvements Drive Annual Results Past 2015 Guidance Total book equity exceeds $1 billion RENO, Nev. February 23, 2016 - Ormat Technologies, Inc. (NYSE: ORA) today announced record financial results for the fourth quarter and full year ended December 31, 2015. Financial highlights for the full year : ● Total revenues of $594.6 million in 2015, an increase of 6.3% from 2014; ● Product segment revenues reached record levels of $218.7 million in 2015 from $177.2 million in 2014 representing a 23.4% increase; ● Electricity segment revenues decreased 1.7% to $375.9 million in 2015 from $382.3 million in 2014, mainly related to lower oil and natural gas prices ● Electricity generation increased 8.6% to 4.8 million MWh; ● Gross margin increased to 36.7% in 2015 compared to 36.4% in 2014; ● Operating income grew 14.3% to $164.1 million in 2015 from $143.5 million in 2014; ● Adjusted EBITDA grew 6.8% to $291.3 million in 2015; ● Net income attributable to the company's shareholders, increased 120.7% compared to 2014 and reached $119.6 million, or $2.43 per diluted share in 2015 ( 1 ) ; ● Net income attributable to the company's shareholders excluding the non-recurring tax benefit recorded in the third quarter (
